UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7446



FELIBERTO DIAZ,

                                             Plaintiff - Appellant,

          versus


RANDY LEE; PAT BAILEY; DOCTOR MURPHY;       THE
UTILIZATION REVIEW BOARD; BOYD BENNETT,

                                            Defendants - Appellees.




                            No. 04-6246



FELIBERTO DIAZ,

                                             Plaintiff - Appellant,

          versus


PAT BAILEY,

                                              Defendant - Appellee,

          and


RANDY LEE; DOCTOR MURPHY; THE UTILIZATION
REVIEW BOARD; BOYD BENNETT,

                                                        Defendants.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-732-5-BR)


Submitted:   June 16, 2004              Decided:   August 11, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Feliberto Diaz, Appellant Pro Se.   Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, Renee
Billings Crawford, CRAWFORD LAW OFFICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Feliberto Diaz appeals the

district court’s order denying relief on his 42 U.S.C. § 1983

(2000)   complaint.   We   have   reviewed   the   record   and   find   no

reversible error.*    Accordingly, we affirm substantially on the

reasoning of the district court.     See Diaz v. Lee, CA-01-732-5-BR

(E.D.N.C. Aug. 21, 2003; Jan. 7, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




     *
      We note that because the Utilization Review Board (“URB”) is
not a “person” under § 1983, it was not necessary for the district
court to address the merits of Diaz’s claims against it.       See
Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70 (1989).

                                  - 3 -